DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is dependent from cancelled claim 2, rending the claim indefinite.  To further examination, the examiner has interpreted claim 3 to depend from claim 1.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over HSU (DE 102015117607) in view of Wang (DE 102016002789) and Murphy et al. (US 2013/0240306).
In Re claims 1 and 12, HSU discloses a brake pad (figs. 1-4), comprising: a support frame (1); a friction-wearing material element (12) associated with a first portion (lower end) of the support frame; and a heat-dissipating element (2) associated with a second portion (top end) of the support frame.  HSU fail to teach the use of differing metals for the support frame and heat-dissipating element, and the use of a vibration damping element.
Wang teach a similar brake pad (fig. 1) with a support frame (1) made of a first ferromagnetic material (par. 0013) and a heat-dissipating element (30) made of a second aluminum material (par. 0013).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake pad of HSU to form the support element of a ferromagnetic metal and the heat-dissipating element of aluminum, as taught by Wang, as steel is more robust and has a higher melting point capable of withstanding the forces and temperatures of direct impact between the caliper piston and the brake disk, while aluminum possess a greater thermal conductivity.

In Re claim 3, see recesses associated with the edges of the protruding block (111) in fig. 2 of HSU.
In Re claims 4, 5, and 11, see cantilevered service portion (22) mounting portion (211); opposite projections (see edges of protruding block 111) forming a recess (see underside of edges of the protruding block 111); and flat/flush mounting (see inner edges of 21) in figs. 1-4 of HSU.
In Re claim 13, see heat-dissipating element (2) having a solid body and open thru slot (212) of HSU.
In Re claim 14, the heat dissipating element (2) is fixed to the support frame (1) (see figs. 1-4) of HSU.  The examiner further notes that claim 14 appears to be a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over HSU (DE 102015117607) in view of Wang (DE 102016002789) and Murphy et al. (US 2013/0240306) as applied to claim 4 above, and further in view of Wen (US 8,869,956).
In Re claim 6, HSU, as modified, fail to teach fins on both sides of the heat-dissipating element.
Wen teaches providing a heat-dissipating element (32) of a similar brake pad assembly (figs. 1 and 4) with fins (322) that wrap around and extend beyond both sides of the element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake pad and heat-dissipating element of HUS to include fins extending over both sides of the support frame, as taught by Wen, simply to increase the heat-dissipating ability of the element, thus increasing the performance and service life of the brake pad.
In Re claims 7-9, see fig. 4 of Wen, which shows that the first fins are cantilevered further than the second fins. Also see the differently shaped and cantilevered fins in figs. 1-4 of HSU compared to Wen.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over HSU (DE 102015117607) in view of Wang (DE 102016002789) and Murphy et al. (US 2013/0240306) as applied to claim 1 above, and further in view of Iwai et al. (US 8,550,220).

Iwai et al. teach employing a similar heat-dissipating brake pad (figs. 5-12) with a caliper (18, 22; figs. 1-4) of a bicycle (see fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the heat-dissipating brake pad of HSU on a bicycle within a brake caliper, as taught by Iwai et al., as it was clearly designed for and well-suited for air cooling brake calipers associated with bicycles.

Allowable Subject Matter
Claim 16 is allowed.

Response to Arguments
Applicant's arguments filed 02 March 2021 have been fully considered but they are not fully persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Specifically, applicant's arguments are aimed at the references individually instead of the combination thereof.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657